Citation Nr: 1222530	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for chondromalacia of the left knee, status post facet chondroplasty.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In December 2011, the Veteran testified via telephone before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to comply with VA's duty to assist the Veteran in obtaining evidence to substantiate his claims.  The Veteran is currently incarcerated at the Snake River Correctional Institution (SRCI) in Ontario, Oregon.  During the December 2011 hearing, he identified several private facilities that had treated and evaluated his claimed disabilities, including Holy Rosary Medical Center, the Red Cross, and SRCI.  The record does not indicate that VA has made attempts to obtain records from Holy Rosary Medical Center (now Saint Alphonsus Medical Center) or the Red Cross.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Although VA made multiple requests for treatment records from SRCI in August 2007, January 2008, and February 2008 without success, upon remand additional efforts should be made to obtain medical records from the Veteran's prison facility.  
The Veteran also testified in December 2011 that his left knee disability had increased in severity and he requested an examination by a VA physician.  The record indicates that VA has tried on several occasions to provide a VA examination for the Veteran, but has determined that it is not possible to send a VA examiner to SRCI.  The Veteran also stated in a February 2012 letter that the Oregon Department of Corrections would not permit one of their physicians to conduct an examination on behalf of VA.  He noted that he was seeking permission to allow for a VA doctor to enter the prison facility.  If the Veteran is able to arrange for a VA examiner to enter the SRCI for an examination while the claim is in remand status and such an examination is feasible, VA should make the necessary arrangements.  Otherwise, the Board must conclude that a VA examination is not possible or reasonable in this case due to the Veteran's incarceration.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with medical release forms and specifically request that he execute them to authorize VA to obtain medical treatment records from Snake River Correctional Institution, Saint Alphonsus Medical Center (formerly Holy Rosary Medical Center), and the Red Cross in Bend, Oregon.

2.  If the Veteran submits proper medical releases, obtain records of treatment from all identified facilities.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  If permission is granted by SRCI and it is reasonably feasible for VA to examine the Veteran at SRCI, an examination should be provided to determine the current severity of the Veteran's service-connected left knee disability.  The claims file should be made available to and reviewed by the examiner, and the examiner should note such review in the report.

a)  All indicated tests and studies should be performed, including range of motion studies in degrees.  

b)  The examiner should determine whether the knee disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.

c)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the left knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  

A full rationale must be provided for all stated medical opinions.  

All attempts to schedule a VA examination should be documented in the claims file.  

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


